                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:21-CV-00124-MOC-DSC


               AMERICAN INTERSTATE                               )
               INSURANCE COMPANY,                                )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )                   ORDER
                                                                 )
               DDG CONSTRUCTION SERVICES                         )
               INC.,                                             )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Joel P. Babineaux and Camille Bienvenu Poche]” (documents ##6 and 7) filed

              March 29, 2021. For the reasons set forth therein, the Motions will be granted.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Max O. Cogburn, Jr.


                         SO ORDERED.


Signed: March 29, 2021




                         Case 3:21-cv-00124-MOC-DSC Document 8 Filed 03/29/21 Page 1 of 1
